ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 13-259, concluding on the record certified to the *362Board pursuant to Rule 1:20—4(f) (default by respondent), that PETER R. CELLINO of FARMINGTON, CONNECTICUT, who was admitted to the bar of this State in 2005, should be censured for violating RPC 5.5(a)(1) (unauthorized practice of law), and good cause appearing;
It is ORDERED that PETER R. CELLINO is hereby censured; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.